Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 1 of 36




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-01497-KLM

KERI LEIGH SALAZAR; and
S.S., by her parents and next friends, Keri Leigh Salazar and Matthew Salazar,

       Plaintiffs,

v.

CITY OF BOULDER, COLORADO, a municipality;
OFFICER ED QUAYLE, in his individual capacity; and
OFFICER SHANE ROGERS, in his individual capacity,

     Defendants.
_____________________________________________________________________

                    ORDER ON SUMMARY JUDGMENT
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Defendants= Motion for Summary Judgment

[#12]1 (the AMotion@). Defendants seek summary judgment on Plaintiffs= claims alleging

a violation of their civil rights in connection with an altercation in Boulder with Ms. Salazar

and her four-year old daughter S.S., which resulted in Ms. Salazar being arrested.

Ms. Salazar claims that she was falsely arrested when she lawfully exercised her right to

decline to be interviewed by a police officer, Defendant Officer Quayle, without legal

counsel present. See Response Mot. Summ. J. [#36] at 1. Ms. Salazar asserts a Fourth

Amendment false arrest and First Amendment retaliation claim, and both Plaintiffs assert


       1 [#12] is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court=s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order, and all cited page numbers refer to
that docket number.

                                              1
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 2 of 36




an excessive force claim. Defendants assert that they had probable cause to arrest

Ms. Salazar for suspected child abuse in connection with Plaintiff S.S., that the force used

was reasonable, and that the First Amendment claim fails because the arrest was

supported by probable cause.

       The Court has reviewed the Motion [#12] and the conventionally submitted exhibits

[#13] submitted in support, the Response [#36] and the conventionally submitted exhibits

[#41] submitted in support, the Reply [#45], the case file, and the applicable law, and is

sufficiently advised in the premises. In accordance with Defendants= Notice of Partial

Withdrawal of Motion for Summary Judgment [#51], the argument in the Motion [#12] that

Plaintiff cannot establish liability for a municipal policy or custom of the City pursuant to

Monell v. Dep=t of Social Servs., 436 U.S. 658 (1978), is withdrawn. For the reasons set

forth below, the remaining portion of the Motion [#35] asserting that the individual

Defendant Officers are entitled to summary judgment is GRANTED. Additionally, even

though the portion of the Motion [#12] seeking summary judgment as to the municipal

liability claim has been withdrawn, the municipal liability claim is dismissed as the Court

finds that there are no constitutional violations by the Defendant Officers that could give

rise to municipal liability.

                                     I. Material Facts

       Unless otherwise noted, the facts are undisputed. The Court has not cited to the

evidence when the facts are undisputed. When the evidence is disputed, the Court has

noted the dispute and cited to the evidence.




                                             2
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 3 of 36




       Many of the exhibits are body-worn camera (Abody-cam@) videos of the Boulder

Police Officers who responded to the call. The Court has reviewed the body-cam videos,

which both parties rely on and whose authenticity is not disputed, and the Court must

view the facts in the light depicted by the videos. Scott v. Harris, 550 U.S. 372, 380

(2007). Thus, “[w]hen video footage firmly settles a factual issue, there is no genuine

dispute about it[,] and the Court will accept facts clearly contradicted by the footage.

Horton v. Pobjecky, 883 F.3d 941, 944 (7th Cir. 2018). This means that while a court

considering a summary judgment motion based upon qualified immunity “‘usually’ must

‘adopt [ ] . . . the plaintiff’s version of the facts,’ that is not true to the extent that there is

clear contrary video evidence of the incident at issue.” Thomas v. Durastanti, 607 F.3d

655, 659 (10th Cir. 2010) (quoting Scott, 550 U.S. at 378-80); see also Harper v. Rose,

No. 1:09-CV-153-TC, 2012 WL 1150463, at *4 (D. Utah April 5, 2012) (“If a videotape of

the incident is in the record, anything depicted in the video that contradicts and makes

unbelievable the plaintiff’s characterization of the incident overrides the conflicting

testimony.”) “If, however, the video ‘depict[s] much of the encounter, but [leaves] open

questions about the degree of [the defendant’s] resistance to arrest and the timing and

extent of force levied by” the officers, a genuine issue of material fact exists.” Harper,

2012 WL 1160463, at *4 (citing White v. Martin, 425 F. App’x 736, 743 (10th Cir.2011)).

       Turning to the facts, curing the late afternoon of June 20, 2019, the Boulder Police

Department responded to a 911 call from a clerk at the Jackalope store on the Pearl

Street Mall. The caller reported that two women had an argument, and one of them had

locked herself in a back room. The 911 call did not mention anything about a minor child.


                                                 3
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 4 of 36




       Officer Ed Quayle was dispatched to the scene. He spoke with Annie Moore, the

person who had locked herself in the bathroom of the store. Ms. Moore told Officer

Quayle that Plaintiff Keri Salazar had been drinking, that Ms. Salazar=s mother told her

by phone that Ms. Salazar was a recovering alcoholic who was taking several

medications, that Ms. Salazar appeared drunk to her after drinking Alike three beers[,]@

that Ms. Salazar=s eyes were dilated, and that Ms. Salazar had fallen down in the store.

       Ms. Moore went on to tell Officer Quayle that Ms. Salazar had Adropped her

daughter in the middle of the road, like she put her down and pulled her over to the

sidewalk, and she threw her keys and her bag down, she threw everything down,@ and

that Ms. Moore picked up the keys. This was the first time that the presence of the minor

child had been mentioned.

       Ms. Moore said that when she picked up Mrs. Salazar=s keys, Mrs. Salazar

threatened her, and told her that she had locked her daughter in her truck with all the

windows up. Officer Quayle immediately asked Ms. Moore where the child was, and she

told him that the child was in a truck nearby. Officer Quayle then asked Ms. Moore to join

him to look for the truck, saying ALet=s try to find her before there is a problem.@

       On the way out of the Jackalope store, Officer Quayle asked an employee if she

had seen a small child with Ms. Salazar. The employee said Ms. Salazar had been alone

in the store.

       About fourteen minutes later, Officer Quayle and Ms. Moore found Ms. Salazar=s

truck in the 1300 block of Spruce Street in downtown Boulder with the driver=s side door

open. Ms. Salazar and her daughter were sitting in the unlocked vehicle with the door


                                              4
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 5 of 36




open. Officer Quayle asked AAre you OK?@ Ms. Salazar said AFine@ and S.S. said ABut

we=re in this hot car and Annie took our keys.@

      Upon initial arrival, Defendant Quayle indicated to Ms. Salazar that he needed to

speak with her. Ms. Salazar responded, AWe=re fine.@ Defendant Quayle responded, AI

need to talk with you@ and Ms. Salazar again responded AWe are fine.@ Defendant Quayle

replied, ALet me rephrase this, I need to speak to you directly.@ Ms. Salazar again

responded AWe are fine.@ Defendant Quayle then responded, AThat=s not going to cut it,

I need to speak with you out here directly@ to which Ms. Salazar responded, AI understand

that but unless my lawyer is present, I am not speaking to you.@ Defendant Quayle

responded AOK. Well that=s going to go very bad for you tonight.@ Motion [#12], Ex. 2,

Axon Body 2 Video 2019_6_20_1800 (hereinafter AEx. 2@) at 19:45-21:03. The parties

dispute whether Officer Quayle=s communications to Ms. Salazar about needing to speak

to her were statements (as asserted by Plaintiffs) or questions (as asserted by

Defendants). Construing the evidence in the light most favorable to Plaintiffs, the Court

will assume that these communications were statements, not questions. It is undisputed,

however, that Ms. Salazar refused to speak with Officer Quayle.

      Defendants assert that Ms. Salazar then appeared to be starting to get out of her

vehicle. While Plaintiffs dispute this (Response [#36] at 3 & 9), Defendants= assertion

does appear to be accurate from the video. At the very least, she was leaning out of the

vehicle or towards her door. Officer Quayle blocked Ms. Salazar from leaving with one

hand, saying ALet me tell you something right now. You=re going to end up in cuffs in a

few seconds if you don=t start cooperating with me. Do you understand me?@ Ex. 2 at


                                            5
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 6 of 36




20:44-21:03. Officer Quayle also said AI=d rather not be in a situation like this, and

certainly not in front of your child. That is inappropriate.@ Id.

       Ms. Salazar asked Officer Quayle, AWhat did I do?@ and he told her AI need to

speak with you in private.@ When Ms. Salazar further inquired about why she was being

questioned, Defendant Quayle stated that he could tell she was intoxicated and that she

was not compliant with any of his lawful orders. Ex. 2 at 22:01-22:37.

       Ms. Salazar received a phone call from her mother-in-law and Defendant Quayle

asked to speak with the caller. Ex. 2 at 20:46-20:54. Officer Quayle told Ms. Salazar=s

mother-in-law that she was intoxicated, and her mother-in-law responded that she was

coming to pick Ms. Salazar and S.S. up. Id. at 21:33-21:56.

       Officer Quayle then asked Ms. Salazar to provide identification, and told her that

the reason for this was Ayou=re intoxicated, you have a child in the car, and you are

attempting to leave.@ Ex. 2 at 22:01-37. Plaintiff did not provide her identification to Officer

Quayle in the video, and denies intending to leave or having keys. Id. Defendants assert

that the video shows that Ms. Salazar refused to cooperate or comply with the request for

identification; Plaintiffs assert that Defendant Quayle abandoned the request.             See

Response [35] at 3 & 11; Reply [#45] at 1 & 11. Both assertions appear to be correct

from the Court=s review of the video.

       A bystander brought Ms. Salazar a cup of water and she thanked the bystander.

Ms. Salazar appeared to begin recording the bystander with her phone and asked him to

confirm that when he approached her, the vehicle=s door was open.                Upon further

dialogue, the bystander indicated that Ms. Salazar had been sitting in the car for about


                                               6
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 7 of 36




an hour. Plaintiff asserts that when the bystander tried to give additional information, he

was cut off mid-sentence by Defendant Rodgers who said, AWe appreciate it sir, thank

you very much.@ Ex. 2 at 23:20-23:45. Defendants assert, however, that the video

establishes that the bystander was free to continue to speak if he wished. Reply [#45] at

3 & 13. The Court agrees, finding that while the bystander was cut-off mid-sentence, he

was not prevented from continuing to speak if he wished.

       Defendants assert that while Ms. Salazar was denying having her keys, the

bystander returned, and she began recording him again.             Motion [#12] at 4 & 13.

According to Defendants, Ms. Salazar yelled at the bystander when he appeared to be

leaving, and then exited the vehicle with S.S. holding on to her and began to pursue the

bystander. Id. (citing Ex. 2 at 23:21-54; Ex. 3, Axon Body 2 Video 2019_06_20_1820

(AEx. 3") at 3:26-3:41. Ms. Salazar held a cup in one hand and a phone in the other, with

her child on her lap. Id. Plaintiffs dispute these assertions, arguing that it is impossible

to determine from the video the sequence of these events or whether the bystander in

fact Areturned@ or had been there the whole time. Additionally, Plaintiffs assert that Ms.

Salazar did not yell Aat@ the bystander, and the video does not depict whether or not the

bystander was leaving. Response [#36] at 4 & 13. The Court finds from its review of the

video that while it is unclear whether the bystander initially Areturned@ to the scene, it does

appear that the bystander then appeared to be leaving or retreating, and that Ms. Salazar

raised her voice to the bystander, presumably in order for the bystander to hear her.

Defendants are correct that Ms. Salazar then exited the vehicle with a cup in one hand

and a phone in the other, and while holding on to her child, in an apparent attempt to


                                              7
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 8 of 36




pursue the bystander. Ex. 2 at 23:21-23:55; Ex. 3 at 3:26-3:41.

       According to the Motion, with Ms. Salazar=s back turned to him while she

apparently attempted to pursue the bystander, Officer Quayle grabbed her. Motion [#12]

at 4 & 14 (citing Ex. 2 at 23:54). Defendants further state that the video establishes Ms.

Salazar=s progress away from the vehicle. Id. Plaintiffs dispute the video evidence that

Ms. Salazar had exited the vehicle and had her back fully turned to Officer Quayle by

pointing out that she never actually left the scene. Response [#36] at 2 & 14. Plaintiffs

also assert that it is undisputed that Officer Quayle prevented her from leaving. Id. The

Court finds that the video does show Ms. Salazar exiting the vehicle and beginning to

leave the scene, with her back to Officer Quayle, although she is still near the end of her

vehicle when she was stopped by Officer Quayle when he grabbed her arm.           Ex. 2 at

23:45-25:30; Ex. 3, 3:20-3:40. Thus, Ms. Salazar was stopped next to the back door of

her vehicle, while she was holding her child. Id. The Court also finds from a review of

the video that when Officer Quayle grabbed Ms. Salazar, he pushed or thrust her towards

the car adjacent to her, apparently so that he could handcuff her, and S.S. was pinned in

between Ms. Salazar and the adjacent car.

       Officer Rodgers then took S.S. by the hand, grabbed her body with his other hand,

and, according to Defendants, removed her from the dangerous situation. Motion [#12]

at 5 & 15 (citing Ex. 3 at 3:30-3:39). Plaintiffs dispute whether Defendants Aremoved@ the

child from a dangerous situation, or placed her in one (Response [#35] at 3 & 15);

nonetheless, the video shows that S.S. was taken from Ms. Salazar by Officer Rodgers,

and Ms. Salazar was then handcuffed. Id. at 3:20-5:10; see also Ex. 2 at 23:53-24:56.


                                            8
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 9 of 36




Officer Rodgers asserts, and Plaintiff does not dispute, that he held S.S. for a total of 49

seconds, during which time he confirmed that S.S. knew Ms. Moore, and then handed the

child over to Ms. Moore. See Ex. 3 at 3:39-4:28.

       Defendants assert that Ms. Salazar resisted, but Officer Quayle was able to put

her in handcuffs. Motion [#12] at 5 & 16 (citing Ex. 2 at 23:54-24:49). Plaintiffs dispute

that Ms. Salazar resisted (Response [#36] at 3 & 16), but the video does show Ms.

Salazar struggling while Officer Quayle is trying to put the handcuffs on and him asking

her to Astop resisting.@ Ex. 2 at 23:54-24:49. Plaintiffs further note that no reference is

made to resistance of any kind in Defendant Quayle=s report concerning the incident, but

that report does say that he Astruggled to handcuff@ Ms. Salazar. Id., Ex. A at 1. Plaintiffs

also assert that Ms. Salazar was arrested by Officer Quayle at that time. Id. Defendants

dispute this only to say that whether Ms. Salazar was arrested is a legal conclusion, not

an actual one.

       Defendants assert, and the Court agrees, that S.S. confirmed that she had been

alone in the car when asked. Motion [#12] at 6 & 23. Plaintiff disputes this, stating that

S.S. gave conflicting answers. Response [#36] at 3 & 23. The Court disagrees with

Plaintiff. When S.S. was asked if she was alone in the car for a while, S.S. initially said

no but then immediately said in a more forceful voice, Ayeah but mom came back, she

was looking for her keys.@ Ex. 2 at 39:15-17. The second part of S. S.=s answer provided

sufficient detail to resolve any perceived conflict in her initial response. Moreover, S.S.

later confirmed that she had been left alone in the truck with the doors closed and that it

was Aso hot.@ Id. at 1:01:01-1:01:20. The Court also notes that another officer who was


                                             9
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 10 of 36




 speaking with S.S. reported to Officer Quayle that S.S. told her that she was locked in the

 car for about 15 minutes, she was sweaty, and she thought she=d be in there forever. Id.

 at 55:55-60.

        SS stated to officers on the scene that she had been injured as a result of

 Defendants= conduct. Def.=s Ex. 4, AXON_Body_2_Video_2019-06-20 1844 (hereinafter

 AEx. 4") at 0:00-0:29; Pl. Ex. C., AXON_Body_2_Video_2019-06-20 1824-2 Video (AEx.

 C@) at 19:48-21:00 (S.S. stating that the Aofficer banged [Ms. Salazar] toward the car@ and

 it cut@ me).

        While in handcuffs in the back of the patrol vehicle, Ms. Salazar inquired, AWhat

 am I under arrest for?@ Defendant Rodgers responded, AI=m detaining you to figure out

 what is going on.@ When Ms. Salazar again asked what she had been arrested for,

 Defendant Rodgers stated that she was being detained Ato figure out what=s going on@

 and for the Ainvestigation of a possible third-degree assault.@ Ex. 3 at 10:57-11:05. A

 few minutes later when Ms. Salazar again inquired about her arrest, Officer Rodgers

 stated that she was being arrested on a possible crime, possible third-degree assault,

 and that he would let her know what the crime was. Id. at 15:54-16:50.

         Defendant Rodgers recited Ms. Salazar=s rights under Miranda v Arizona, and

 asked if she understood the rights. Ms. Salazar responded, AI have no idea what you are

 talking about.@ Upon that response, Defendant Rodgers responded AAlright, I=m going to

 ask you questions then. Ex. 3 at 10:55-11:44.

        At all times prior to Ms. Salazar=s arrest, including during the time when Ms. Moore

 was suggesting to police that Ms. Salazar had locked her daughter S.S. in a vehicle,


                                             10
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 11 of 36




 Ms. Moore was in possession of Ms. Salazar=s car keys. Defendants were aware that

 Ms. Salazar did not have her keys. Ms. Salazar asking for her keys from Ms. Moore was,

 in fact, the basis for their conflict.

        After Ms. Salazar was handcuffed and placed into a patrol car, Officer Quayle met

 on the scene with another officer to discuss the situation. Officer Quayle narrated that he

 thought that Ms. Salazar was Aprobably intoxicated@ based upon Ms. Moore=s report of

 Ms. Salazar falling down in the store, and that he grabbed her before she could take off

 running with her child. Ex. 2 at 28:30-57. The Court notes that Officer Quayle also said

 that Ms. Salazar was absolutely refusing to comply in any way, and that she had her four-

 year old child in her lap when she jumped out of the car. Id. Additionally, Officer Quayle

 said that Ms. Salazar Aleft her daughter in the friggin car while they all went out to lunch,@

 id. at 28:54-28-57, a contention that Plaintiffs say was not suggested by anyone. Id. After

 a few more minutes, Officer Quayle talked to one of the bystanders and said, AWe came

 up here for an entirely different situation[,]@ referring to the report of a child locked in a

 car. Id. at 26:07-26:15. A moment later, Officer Quayle stated that it escalated pretty

 quickly, that Ait=s ridiculous, we=re trying to make sure she didn=t drive off intoxicated.@ Id

 at 26:17-26:23. He stated that Ms. Salazar was Anot that drunk[,]@ id. at 29:07-29:10, and

 then stated to another officer, A[t]his was something entirely minor and it escalated. Not

 very big.@ Id. at 29:26-29:31. He also stated that Awe=re still trying to figure everything

 out.@ Response [#36], AXON_Body_2_Video_2019-06-20 1824-3 (AEx. B@) at 1:51-1:54.

 Finally, Officer Quayle stated that the person they originally contacted at the Jackalope

 (presumably Ms. Moore) would be listed as the victim. Id. at 2:10-2:11.


                                               11
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 12 of 36




        Plaintiffs assert that the officers were discussing how to explain the arrest,

 contemplating possible theories. Response [#36] at 6 & 28 (citing Ex. 2 at 29:00-29:35;

 Ex. B at 1:51-2:17 and 3:27-4:14; Ex. 4 at 4:15-4:20). Defendants do not dispute the

 conversation in the video, but assert that Plaintiffs= speculation about the officers= motives

 is not supported by the evidence and is not material to the question whether probable

 cause existed to arrest Ms. Salazar for child abuse. Reply [#36] at 4 & 28. The Court

 agrees. The Court construes the video as an explanation by Officer Quayle to Officer

 Rodgers of what he believed happened, including that 1) Mrs. Salazar was intoxicated;

 2) she allegedly left her daughter locked in the car while she had lunch; 3) she also

 allegedly got into a fight with her cousin Ms. Moore at the store; 4) she got into a

 screaming match with the officers and was refusing to comply with their orders, and 5)

 she jumped out of the vehicle with her daughter and the officers stopped Ms. Salazar

 before she went running with the child in her hand. Ex. 2 at 3:27-4:30; see also Ex. 4 at

 4:1-4:20 (Ainformation is kind of a hodge podge and we=re figuring it out@).

        It is undisputed that Ms. Salazar complained about the significant pain from the

 handcuffs throughout her arrest and detention.         An emergency medical technician

 examined Ms. Salazar while she was handcuffed. He did not indicate in any way that he

 suspected she might be having a seizure.

        Subsequent to the emergency medical technician=s examination, Officer Quayle

 spoke with Matt Salazar, Ms. Salazar=s husband, over the phone as he had not yet arrived

 at the scene. Office Quayle told Mr. Salazar AWe ended up taking her into custody

 because she jumped out of the car with your daughter.@


                                              12
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 13 of 36




        Plaintiffs allege in their Complaint [#1] that Mr. Salazar told Officer Quayle that

 Ms. Salazar Ahad recently been diagnosed with a seizure disorder that affects her

 behavior and causes aggression@ and that the seizure disorder was a Atemporal lobe@

 seizure disorder that caused Ms. Salazar Ato fall . . . and display features consistent with

 tonic-clonic.@   Id. at 13 & 71. They further allege that AOfficer Quayle explained he

 understood the nature of that seizure disorder.@ Id. It is undisputed that none of this is

 supported by the body-cam recording of the conversation. While Mr. Salazar=s side of

 the conversation cannot be heard, Officer Quayle said nothing that indicated that Mr.

 Salazar said anything about a seizure disorder, much less anything that could be

 interpreted as an explanation that Officer Quayle understood the nature of the alleged

 seizure disorder. Motion [#12], Ex. 2 at 50:00-52:23.

        Later, when Officer Rodgers asked Officer Quayle Awhat charges do we have?,@

 Officer Quayle responded AFirst off, child abuse@ and then went on to detail how the child

 was left in the car with the windows rolled up during 871 weather. The officers discussed

 the possibility of also charging Ms. Moore with child abuse but decided not to do so at

 that time.

        The Complaint [#1] alleges that Plaintiff was taken to the Boulder Community

 Hospital, and then transported to the Boulder County Jail for booking. Id. && 79-83. She

 was released the next day. Id. & 84.

        It is undisputed that Ms. Salazar was charged with one count of Child Abuse,

 C.R.S. 18-3-601, which was dismissed by the District Attorney=s Office on their own

 motion citing a lack of reasonable likelihood of success at trial.


                                              13
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 14 of 36




                                  II. Standard of Review

 A.     Summary Judgment

        The purpose of a motion for summary judgment pursuant to Fed. R. Civ. P. 56 is

 to assess whether trial is necessary. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

 (1986). Pursuant to Fed. R. Civ. P. 56(a), summary judgment should be entered if the

 pleadings, the discovery, any affidavits, and disclosures on file show Athat there is no

 genuine issue as to any material fact and that the movant is entitled to judgment as a

 matter of law.@ An issue is genuine if the evidence is such that a reasonable jury could

 resolve the issue in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 248 (1986). A fact is material if it might affect the outcome of the case under

 the governing substantive law. Id.

        The burden is on the movant to show the absence of a genuine issue of material

 fact. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670-71 (10th Cir. 1998) (citing Celotex,

 477 U.S. at 323). When the movant does not bear the ultimate burden of persuasion at

 trial, the Amovant may make its prima facie demonstration [of the absence of a genuine

 issue of material fact] simply by pointing out to the [C]ourt a lack of evidence for the

 nonmovant on an essential element of the nonmovant=s claim.@ Id. at 671. If the movant

 carries the initial burden of making a prima facie showing of a lack of evidence, the burden

 shifts to the nonmovant to put forth sufficient evidence for each essential element of his

 claim such that a reasonable jury could find in his favor. See Anderson, 477 U.S. at 248.

 The nonmovant must go beyond the allegations and denials of his pleadings and provide

 admissible evidence, which the Court views in the light most favorable to him. Adickes v.


                                             14
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 15 of 36




 S.H. Kress & Co., 398 U.S. 144, 157 (1970); Panis v. Mission Hills Bank, N.A., 60 F.3d

 1486, 1490 (10th Cir. 1995) (citing Celotex, 477 U.S. at 324).

        Conclusory statements based merely on conjecture, speculation, or subjective

 belief are not competent summary judgment evidence. Bones v. Honeywell Int=l, Inc., 366

 F.3d 869, 875 (10th Cir. 2004). The nonmoving party=s evidence must be more than

 Amere reargument of [his] case or a denial of an opponent=s allegation@ or it will be

 disregarded. See 10B Charles Alan Wright et al., Federal Practice and Procedure ' 2738

 (4th ed. 2017). Additionally, “[w]hen opposing parties tell two different stories,” one of

 which is “contradicted by the record, so that no reasonable jury could believe it, a court

 should not adopt that version of the facts for purposes of ruling on a motion for summary

 judgment.” Scott, 550 U.S. at 380.

 B.     Qualified Immunity

        AThe doctrine of qualified immunity protects government officials from liability for

 civil damages insofar as their conduct does not violate clearly established statutory or

 constitutional rights of which a reasonable person would have known.@ Herrera v. City of

 Albuquerque, 589 F.3d 1064, 1070 (10th Cir. 2009) (citation omitted). When qualified

 immunity is asserted, a plaintiff must show that: A(1) the defendant violated a constitutional

 right and (2) the constitutional right was clearly established.@ Martinez v. Beggs, 563 F.3d

 1082, 1088 (10th Cir. 2009).

        AThe determination of whether a violation occurred under the first prong of the

 qualified immunity analysis turns on the substantive law regarding that right.@ Davis v.

 City of Aurora, 705 F. Supp. 2d 1243, 1255 (D. Colo. 2010). AWith regard to the second


                                              15
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 16 of 36




 [prong], the relevant, dispositive inquiry in determining whether a right is clearly

 established is whether it would be clear to a reasonable officer that his conduct was

 unlawful under the circumstances presented.@ Herrera, 589 F.3d at 1070 (quoting Fogarty

 v. Gallegos, 523 F.3d 1147, 1155 (10th Cir. 2008)).

                                        III. Analysis

        Plaintiff=s remaining claims asserted pursuant to 42 U.S.C. ' 1983 allege (1)

 retaliation in connection with the exercise of Ms. Salazar=s First Amendment Free Speech

 rights by refusing to speak with Officer Quayle without an attorney present and recording

 the incident; (2) Fourth Amendment false arrest by Ms. Salazar on the basis that

 Defendants did not have probable cause or any other reason to arrest her; and (3) Fourth

 Amendment excessive force by both Plaintiffs in connection with allegedly being slammed

 against a vehicle and the application of overly tight handcuffs to Ms. Salazar. Defendants

 assert that they are entitled to qualified immunity and dismissal of all claims. The Court

 addresses each claim below, beginning with the Fourth Amendment claims.

 A.     Fourth Amendment False Arrest

        The Fourth Amendment states that A[t]he right of the people to be secure in their

 persons, houses, papers, and effects, against unreasonable searches and seizures, shall

 not be violated, and no Warrants shall issue, but upon probable cause. . . .@ U.S. Const.

 amend. IV; United States v. Windom, 863 F.3d 1322, 1327 (10th Cir. 2017). In analyzing

 the constitutionality of officer action, Athe touchstone of [the court=s] analysis under the

 Fourth Amendment is always the reasonableness in all the circumstances of the particular

 governmental invasion of a citizen=s personal security.@ Windom, 863 F.3d at 1327


                                             16
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 17 of 36




 (quoting Terry v. Ohio, 392 U.S. 1, 19 (1968)).

          Defendants argue that they had a reasonable suspicion to briefly detain Ms.

 Salazar to determine whether she had abused her child, and that they did not use force

 to detain Ms. Salazar until she exited the vehicle to pursue a bystander and turned her

 back to Officer Quayle. Motion [#12] at 1, 8. Defendants also assert in their Motion [#12]

 that Ms. Salazar=s arrest was supported by probable cause, id. at 8, but argue

 incongruently in their Reply [#45] that Plaintiffs incorrectly argue that Ms. Salazar was

 subject to arrest when she was placed in handcuffs, asserting that A[t]he use of firearms,

 handcuffs, and other forceful techniques does not necessarily transform a Terry detention

 into a full custodial arrest.@ Id. at 5 (citation omitted). Construing the evidence in the light

 most favorable to Plaintiffs, the Court finds for purposes of summary judgment that Ms.

 Salazar was arrested as Plaintiffs contend when she was stopped outside her vehicle by

 Officer Quayle and handcuffed. See Cortez v. McCauley, 478 F.3d 1108, 1113, 1115

 (2007) (defendant who was seized, handcuffed, and placed in the back of a patrol car

 was arrested).2 The issue then becomes whether the arrest was supported by probable

 cause.

          The Fourth Amendment allows a warrantless arrest if an officer has Aprobable

 cause to believe that a criminal offense has been or is being committed.@ Devenpeck v.

 Alford, 543 U.S. 146, 152 (2004). AProbable cause exists if facts and circumstances

 within the arresting officer=s knowledge and of which he or she has reasonably trustworthy


          2
         In fact, Officer Rodgers told Ms. Salazar that she was arrested, which occurred after she
 was handcuffed and placed in the car. Motion [#12], Ex. 3 at 15:54-16:50. Further, Officer
 Rodgers and Officer Quayle discussed the basis for the arrest. Id., Ex. 2 at 53:33-54:45.

                                                17
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 18 of 36




 information are sufficient to lead a prudent person to believe that the arrestee has

 committed or is committing an offense.@ Robertson v. Las Animas Cty. Sheriff's Dep=t,

 500 F.3d 1185, 1191 (10th Cir. 2007) (quoting Romero v. Fay, 45 F.3d 1472, 1476 (10th

 Cir. 1995)). The determination as to whether probable cause exists is based on the

 totality of the circumstances. Maryland v. Pringle, 540 U.S. 366, 371 (2003). Courts

 assess probable cause Afrom the standpoint of an objectively reasonable police officer.@

 Donahue v. Wihongi, 948 F.3d 1177, 1189 (10th Cir. 2020) (quoting Ornelas v. United

 States, 517 U.S. 690, 691 (1996)). When a warrantless arrest is the subject of a § 1983

 action, the defendant arresting officer is ‘entitled to immunity if a reasonable officer could

 have believed that probable cause existed to arrest’ the plaintiff[,]” even if the officer

 “reasonably but mistakenly conclude[s] that probable cause is present.” Romero, 45 F.3d

 at 1476. The probable cause analysis concerns what the officer knew at the time of the

 arrest, not later-acquired evidence. Cortez, 478 F.3d at 1116.

        In the case at hand, Defendants argue that the video, audio and other evidence

 demonstrates that an objectively reasonable officer would have had probable cause to

 arrest Ms. Salazar for misdemeanor child abuse under C.R.S. ' 18-6-401(1)(a). Motion

 [#12] at 9. That statute provides that A[a] person commits child abuse if such person

 causes an injury to a child's life or health, or permits a child to be unreasonably placed in

 a situation that poses a threat of injury to the child's life or health.@ Id. C.R.S. ' 18-6-

 401(7)(b)(ii) makes child abuse that does not cause injury, but is committed with criminal

 negligence, a misdemeanor.




                                              18
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 19 of 36




       The Court agrees with Defendants that at the time of the arrest, Officer Quayle first

 contacted Ms. Salazar, an objectively reasonable officer could have believed that the

 child S.S., aged four, had been left in a vehicle for at least some amount of time on a day

 where the temperature was 87 degrees. Annie Moore informed Officer Quayle at the

 beginning of the encounter that Ms. Salazar told Ms. Moore that she locked her daughter

 in her truck with all the windows up. Further, Officer Quayle knew from speaking to a

 Jackalope employee that S.S. was not present at the store when Ms. Salazar and Ms.

 Moore were in the store arguing, and Officer Quayle was told by Ms. Moore that S.S. was

 in the truck. When Officer Quayle found Ms. Salazar, S.S. was in fact in the Ahot@ truck,

 confirming what Ms. Moore had said. Ex. 2 at 19:25-19:39.

       Plaintiffs argue, however, that Ms. Moore had no firsthand knowledge that S.S.

 had been locked in the car, and that Ms. Moore=s statement is not trustworthy. Plaintiffs

 assert that the statement lacked trustworthiness because (1) Ms. Moore was not known

 to the Defendant Officers; (2) she had no independent information supporting her

 statement and it was double hearsay; (3) no witness corroborated that S.S. had been left

 in a vehicle unattended; (4) Ms. Moore appeared agitated and confused during the

 encounter with Defendants and could not recall the location of the vehicle which was only

 two blocks away (Ex. 2 at 6:10-19:00); (5) Ms. Moore admitted to having two drinks that

 afternoon, and her eyes appeared red (Response [#36], Ex. A), (6) Ms. Moore informed

 Defendants that she had Ms. Salazar=s keys (Ex. 2, 6:35-7:25); and (7) upon encountering

 the vehicle, Defendants could see that the vehicle was unlocked with the door open and

 Ms. Salazar and her child sitting inside; S.S. confirmed that they were waiting in the


                                             19
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 20 of 36




 vehicle because AAnnie [Moore] took our keys@ (id. at 19:25-41). Response [#36] at 7-8.

 Plaintiffs also argue that the Defendant Officers did not corroborate Ms. Moore=s

 statement that Ms. Salazar had said she had locked the child in the vehicle by conducting

 an investigation.

        When an arrest is premised on a witness statement, the Court must determine if

 the witness statement constituted reasonably trustworthy information. See Romero v.

 Fay, 45 F.3d 1472, 1476 (10th Cir. 1995). The plaintiff has the burden of demonstrating

 that the statement did not constitute reasonably trustworthy information. Id. In addition,

 Athe probable cause standard . . . requires officers to reasonably interview witnesses

 readily available at the scene, investigate basic evidence, or otherwise inquire if a crime

 has been committed at all before invoking the power of warrantless arrest and detention.@

 Id. at 1476-77. Police officers Amay not ignore easily accessible evidence and thereby

 delegate their duty to investigate [to others].@ Baptiste v. J.C. Penney Co., 147 F.3d 1252,

 1259 (10th Cir. 1998).

        Here, the Court first finds that Plaintiffs have not meet their burden of

 demonstrating that the statement was not reasonably trustworthy. Contrary to Plaintiffs’

 assertion, the arrest was not premised solely on the statement of Ms. Moore.             As

 previously noted, a Jackalope employee had told the officers that S.S. was not present

 at the store when Ms. Salazar and Ms. Moore were in the store arguing, and the officers

 were responding to a 911 call. Further, when Defendants reached Plaintiffs, S.S. was in

 the vehicle where Ms. Moore said she had been, and S.S. told the Defendant Officers

 that Awe=re in this hot car.@ Ex. 2 at 19:25-19:39. While not relevant to the probable cause


                                             20
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 21 of 36




 determination, the Court notes that S.S. later confirmed that she had been left alone in

 the car. Id. at 39:15-39:17, 101:01-1:01:20.

        As to the alleged lack of an investigation, after speaking with Miss Moore, Officer

 Quayle attempted, repeatedly, to speak with Ms. Salazar, but she refused to speak to him

 or cooperate. This is not a situation where either of the Defendants closed their Aeyes to

 facts that would clarify the circumstances of an arrest.@ Cortez, 478 F.3d at 1117 (quoting

 BeVier v. Hucal, 806 F.3d at 123, 128 (7th Cir. 1986)). Additionally, after Ms. Salazar

 was arrested, the body-cam videos show Defendants speaking to S.S. and Ms. Moore

 about what happened (Ex. 2 at 39:22-29, 41:36-47:22), with both S.S. and Ms. Moore

 verifying that S.S. was in the vehicle alone. Id. Ms. Moore estimates that S.S. was alone

 in the vehicle for about 20 minutes. Id. at 41:36-42:22. Defendants also spoke to two

 bystanders. Id. 25:54-27:54; Ex. B at 27:18-45. Thus, the argument that Defendants

 should have done something further in connection with an investigation is rejected.

        The facts here are completely different from those in the cases relied on by

 Plaintiffs. In Cortez, the officers relied, without any investigation, exclusively on the

 double-hearsay statement of a nurse relaying over the telephone that a child=s mother

 had Aostensibly heard@ that her Abarely-verbal two-year old child@ said Athat her

 babysitter=s >boyfriend= had >hurt her pee-pee.@ 478 F.3d at 1116. While the Tenth Circuit

 made clear that hearsay may be usable as a source of probable cause for a warrantless

 arrest, it found in that situation that the defendant erred in failing to conduct any other

 investigation or interview the nurse, mother, or child, and in relying solely on the hearsay

 statement in arresting the boyfriend. Id. at 1117-18. The court stated, Aunsubstantiated


                                             21
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 22 of 36




 double-hearsay originating from a two-year-old, standing alone, does not give rise to

 probable cause[,]@ which Ashould have been patently obvious to any reasonable law

 enforcement officer.@ Id. at 1118. In Baptiste, the court affirmed the denial of qualified

 immunity for officers who relied solely on statements of store security guards about a

 shoplifting encounter, and failed to review a videotape that was readily available to them

 of the Avery conduct which they knew served as the basis for the guard=s allegations[,]@ in

 a situation where the plaintiff explained her actions and produced the receipts for the

 allegedly stolen goods. 147 F.3d at 1256-57.

        Plaintiffs also assert that if the information from Ms. Moore that she had the keys

 was reliable, this means that Ms. Salazar was actually trying to get the keys so she could

 release S.S. out of the car. Response [#36] at 10. There is no evidence, however, to

 support this. The Court notes from its review of the videos that when the Officers found

 Ms. Salazar, she was waiting in the car with S.S., not trying to get the keys.

        Plaintiffs next assert that the likelihood of the statement attributed to Ms. Salazar

 that she had locked her child in the car when she didn=t have the keys should have

 immediately given any reasonable officer pause to consider the accuracy of the witness=s

 report, and was another indication that S.S. could not have been locked in the car.

 Response [#36] at 9. Further, Plaintiffs aver that S.S.=s confirmation that Ms. Moore took

 the keys also indicates that she could not have been locked in the car. Id. Again, the

 Court does not agree. First, the Court notes that it is not clear from the videos when

 Ms. Moore actually took possession of the keys. It is clear, however, that Ms. Moore told

 the Defendant Officers that Ms. Salazar relayed to her that she had locked S.S. in the


                                             22
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 23 of 36




 vehicle, and it is apparent from the videos that she was upset. An objectively reasonable

 officer in Officer Quayle=s position could believe that S.S. had been abandoned in a hot

 vehicle that may or may not have been locked, and that this occurred for at least for the

 duration of Ms. Salazar and Ms. Moore=s visit to the Jackalope store. This was ultimately

 supported by the statement from S.S. in response to the question by Officer Quayle as to

 whether she was alone in the vehicle that ANo, yeah but Mom came back, she was looking

 for her keys.@ Ex. 2 at 39:22-39:29. Moreover, the Defendant Officers were not required

 to assume that Ms. Salazar could not have somehow locked the doors, even without keys,

 nor presume that a four-year-old child would be willing and able to open an unlocked car

 door or roll down the window by herself, particularly if she was told to stay in the car.

        It is also argued by Plaintiffs in contending that probable cause did not exist to

 arrest Ms. Salazar that upon arriving on scene, S.S. was not locked in a vehicle, was not

 in distress, and was in sitting on her mother=s lap. Response [#36] at 10-11. This does

 not, however, necessarily mean that S.S. had not been in danger previously or under a

 threat of injury. Again, the Court finds that an objectively reasonable officer could believe

 from the totality of the circumstances discussed herein that at the very least, S.S. was in

 the hot vehicle by herself for some unspecified period of time while Ms. Salazar went to

 the Jackalope store. While Plaintiffs assert that a bystander is heard on the body-cam

 footage immediately prior to the arrest confirming Ms. Salazar=s assertion that she had

 been there with S.S. for an hour (Ex. 2 at 23:00-23:20), this does not mean that S.S. could

 not previously have been left in the car alone. In fact, Ms. Salazar and her cousin were

 previously in the Jackalope store without S.S., leading to a reasonable inference that S.S.


                                              23
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 24 of 36




 may have been in the vehicle at that time.

        Finally, Plaintiffs point out that after the arrest, Defendant Rodgers stated that

 Ms. Salazar was being arrested for Apossible third-degree assault,@ which was a theory

 that did not involve S.S. at all. Response [#36] at 11 (citing Ex. 3 at 10:55-12:30).

 Plaintiffs also argue that Defendants debated how to explain the arrest, and that after

 huddling together, they chose to justify the arrest based on Ms. Salazar allegedly leaving

 S.S. unattended in the car. Id. (citing Ex. 2 at 53:30-56:40). According to Plaintiffs,

 Defendants= inability to land on a basis for arrest is indicative of the fact that, objectively,

 there was no probable cause to arrest Ms. Salazar for child abuse. Id. at 11-12. The

 Court disagrees with Plaintiff=s characterization of the fact that the officers were unable to

 Aland on a basis for arrest@ or that they debated about how to explain the arrest, as this is

 not supported by the evidence and is speculative. Moreover, even if the officers had

 debated the basis of the arrest, Plaintiffs have cited no authority that this is

 unconstitutional or somehow detracts from the probable cause determination for the

 ultimate basis on which an arrest was made.         Based on the foregoing, the Court finds

 that the arrest was supported by probable cause, and that the Motion [#12] should be

 granted as to the false arrest claim.       Further, because there was no constitutional

 violation, the Defendant Officers are entitled to qualified immunity on this claim.

 B.     Fourth Amendment Excessive Force Claim

        1.     Ms. Salazar

        Plaintiffs argue that Ms. Salazar was first subjected to excessive force when she

 and her daughter were pushed up against the vehicle next to them. Response [#36] at


                                               24
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 25 of 36




 13. They assert that as Defendants allege only that Ms. Salazar was committing a

 misdemeanor, no force was justified under the circumstances, and the force exhibited by

 Defendants in the body-cam footage was clearly excessive. Id. at 14.

        Turning to the Court=s analysis, A[d]etermining whether the force used to effect a

 particular seizure is >reasonable= under the Fourth Amendment requires a careful

 balancing of >the nature and quality of the intrusion on the individual=s Fourth Amendment

 interests= against the countervailing governmental interests at stake.@ Graham v. Connor,

 490 U.S. 386, 396 (1989). The right to make an arrest Anecessarily carries with it the right

 to use some degree of physical coercion or threat thereof to effect it.@ Id. The proper

 application of the Fourth Amendment Arequires careful attention to the facts and

 circumstances of each case, including the severity of the crime at issue, whether the

 suspect poses an immediate threat to the safety of the officers or others, and whether he

 is actively resisting arrest or attempting to evade arrest by flight.@ Id. AThe court must

 look to the >reasonableness= of the use of force, judged from the perspective of a

 reasonable officer on the scene, rather than with the 20/20 vision of hindsight." Id. Where

 the underlying crime is a misdemeanor, courts have held that an officer should use

 minimal force to effect an arrest.@ Surat v. Klamser, No. 19-cv-00901-WJM-NRN, 2021

 WL 2935948, at *4 (citing cases).

        Furthermore, "[t]he calculus of reasonableness must embody allowance for the

 fact that police officers are often forced to make split-second judgments -- in

 circumstances that are tense, uncertain, and rapidly evolving -- about the amount of force

 that is necessary in a particular situation.@ Graham, 490 U.S. at 396-97. AAs in other


                                             25
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 26 of 36




 Fourth Amendment contexts, the reasonableness= inquiry in an excessive force case is

 an objective one: the question is whether the officers= actions are >objectively reasonable=

 in light of the facts and circumstances confronting them, without regard to their underlying

 intent or motivation.@ Id. at 397.

        The Court finds that the Graham factors support the conclusion that Officer Quayle

 was justified in using force to arrest Ms. Salazar and in handcuffing her. First, child abuse,

 even misdemeanor child abuse, is a severe crime because it implicates the safety of a

 minor who in this case was in the custody of the suspected abuser. Second, Ms. Salazar

 was refusing to comply with Officer Quayle=s requests and appeared to be intoxicated,

 consistent with Ms. Moore’s statement to Officer Quayle; she had appeared to be

 attempting to leave her vehicle during their conversation; and at the time of the

 apprehension of Ms. Salazar, she had jumped out of the car with her child clinging to her

 in an apparent attempt to pursue a bystander, resulting in her back being turned to Officer

 Quayle. This could be viewed as indicative of trying to leave the scene. When Officer

 Quayle stopped Ms. Salazar and attempted to handcuff her, she continued not to comply,

 struggling with Officer Quayle, which resulted in him telling her to stop resisting.

        Third, and most importantly, when Ms. Salazar left the vehicle to pursue the

 bystander, her hands were full and S.S. was grasping on to her, which an objective officer

 could believe posed a threat of harm to S.S. If Ms. Salazar stumbled or fell, S.S. may

 have fallen and been injured. This was a reasonable possibility given that Officer Quayle

 had been told that Ms. Salazar was intoxicated and confirmed it for himself (Motion [#12],

 Ex. 2 at 22:01-22:37), and that she had already fallen that afternoon and had separately


                                              26
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 27 of 36




 dropped her child. Under the totality of the circumstances, the Court finds that Officer

 Quayle was justified in connection with his apprehension and decision to use force to

 detain Ms. Salazar and to handcuff her.

        Additionally, the amount of force used appears to be minimal. Officer Quayle firmly

 grasped Ms. Salazar=s arm (Motion [#12] at 5 and Ex 2. at 23:54), and pushed or thrust

 her towards the adjacent vehicle to stop her. From the court=s review of the video, Officer

 Quayle did not Aslam@ or Athrow@ Ms. Salazar against the vehicle, as suggested by

 Plaintiffs (Complaint [#1]    at 9 & 46), and the push was not violent.          Cf. Jones v.

 Montgomery, No. 15-1142, 2016 WL 5947347, at *7 (W.D. Tenn. Oct. 13, 2016) (holding

 that Anot every push or shove@ violates the Fourth Amendment, but that a Aviolent shoving

 a defendant against a wall or other such structure while arresting him@ has been held to

 be an unlawful use of force, absent circumstances such as flight, general unruliness, or

 danger on the part of the arrestee@) (citing cases). There were no additional, gratuitous

 applications of force, and Ms. Salazar continued to struggle the entire time Officer Quayle

 was attempting to handcuff her. Cf. McCowan v. Morales, 945 F.3d 1276, 1283-84 (10th

 Cir. 2019) (evidence that officer gratuitously used force against a subdued and fully

 compliant misdemeanant arrestee was sufficient to defeat officer=s motion for summary

 judgment).

        Moreover, there is no evidence that Ms. Salazar was actually injured from the

 arrest. The Tenth Circuit generally requires “some actual injury that is not de minimis, be

 it physical or emotional.@ Cortez, 478 F.3d at 1129. While the Court acknowledges Athat

 there is no A>bright-line= standard dictating that force cannot be >excessive= unless it leaves


                                               27
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 28 of 36




 visible cuts, bruises, abrasions or scars@, Holland ex rel. Overdorff v. Harrington, 268 F.3d

 1179, 1195 (10th Cir. 2001), and the Tenth Circuit has found excessive force even where

 an injury was de minims, those cases involved a much more egregious use of force. See

 id. (affirming district court=s determination of excessive force when officers held children

 at gunpoint in connection with a raid even after the officers had gained complete control

 of the situation); Buck v. City of Albuquerque, 549 F.3d 1269, 1275, 1290 (10th Cir. 2008)

 (finding that despite district court's determination that any injury was de minimis, a jury

 could find excessive force when plaintiff did not attempt to flee or pose a threat, and

 plaintiff was pushed face down onto the pavement, kneed in the small of his back, pinned

 to the ground, handcuffed, and exposed to tear gas). Finally, there is no evidence in the

 record that Officer Rodgers applied any degree of force in detaining Ms. Salazar.

        Based on the foregoing, the Court finds that there are no genuine issues of material

 fact regarding the use of force in connection with Ms. Salazar=s arrest, and that a

 reasonable jury could not find that the Defendant Officers used excessive force in

 detaining Ms. Salazar.

        Plaintiffs also claims the officers used excessive force by applying Aoverly-tight

 handcuffs@ that Acontorted her arms and injured her back[,]@ and that Adespite repeated

 about the pain she was experiencing, Defendants refused to help Ms. Salazar or relieve

 her suffering.@ Response [#36] at 14. Ms. Salazar submits a Declaration in support of

 this, stating that the handcuffs were too tight and caused her Aextreme pain[,]@ that she

 had bruising on both sides of her wrist that lasted seven to ten days, and that the

 handcuffing Aexacerbated a prior shoulder injury@ and Acaused my shoulder to dislocate


                                              28
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 29 of 36




 which caused extreme pain.@ Id., Ex. E, && 2, 4, 6. Ms. Salazar states that the damage

 the handcuffing caused to her shoulder Aleft me with pain that remained for several

 months.@ Id. & 5.

       The Tenth Circuit has determined that Aunduly tight handcuffing can constitute

 excessive force where a plaintiff alleges some actual injury from the handcuffing and

 alleges that an officer ignored a plaintiff's timely complaints (or was otherwise made

 aware) that the handcuffs were too tight.@ Cortez, 478 F.3d at 1129. ATo recover on such

 an excessive force claim, a plaintiff must show: (1) that the officers used greater force

 than would have been reasonably necessary to effect a lawful seizure, and (2) some

 actual injury caused by the unreasonable seizure that is not de minimis, be it physical or

 emotional.@ Fisher v. City of Las Cruces, 584 F.3d 888, 894 (10th Cir. 2009) (quoting

 Cortez, 478 F.3d at 1129 n. 25).

       As a threshold matter, there is no evidence in the record that Officer Quayle had

 any knowledge of Ms. Salazar=s complaints about the overly-tight handcuffs. Plaintiffs

 confirm that this portion of the excessive force claim is not directed at Officer Quayle.

 Response [#36] at 15 n. 5. Accordingly, the overly-tight handcuffing excessive force claim

 is dismissed as to Officer Quayle as a matter of law. See Cortez, 478 F.3d at 1129.

       Turning to Defendant Rodgers, the record reflects that Ms. Salazar repeatedly

 complained about the tightness of the handcuffs and that she was experiencing significant

 pain. Thus, after being placed in the police car, Ms. Salazar requested that the handcuffs

 be removed because they were uncomfortable and too tight. Motion, Ex. 3, beginning at

 8:26. Thereafter, Ms. Salazar engaged in conversation with Officer Rodgers for a few


                                            29
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 30 of 36




 minutes about why she was being arrested, and then made her second request to have

 the handcuffs removed or loosened to which Officer Rodgers responded that he would

 check them in a moment to make sure they had the appropriate space. Id. at 12:36-

 13:22. Shortly thereafter, an EMT checked on Ms. Salazar and asked if she had any

 injuries other that the visible scrapes to her knees (which are not alleged to have occurred

 from the incident at issue), to which Ms. Salazar indicated AYes@ but refused to elaborate

 on what those injuries were. Id. at 15:30-17:35.

        Next, Officer Rodgers inspected Plaintiff=s handcuffs and confirmed that there was

 enough room for her wrists (Ex. 3 at 16:55-17:09); nonetheless, Officer Rodgers loosened

 the handcuffs to make sure there was sufficient room, and told Ms. Salazar that he

 double-locked the handcuffs to ensure that they did not tighten. Id. at 18:20-20:35.

 Officer Rodgers thus acted within minutes of Plaintiff=s complaints about the handcuffs

 and the pain she was experiencing. Accordingly, Plaintiffs= argument that Officer Rodgers

 failed to respond to Ms. Salazar=s complaints is rejected.

        Despite Officer Rodgers loosening the handcuffs, Ms. Salazar continued to

 complain of pain, stating she was a Awoman= and Aso boney[], and asked that the cuffs be

 put in front instead of behind her. Ex. 4 at 6:46-7:21. Officer Rodgers declined that

 request, but fastened Ms. Salazar=s seatbelt. Id. That then ended Officer Rodgers=

 contact with Ms. Salazar as he asked another officer to transport her to the hospital for

 medical clearance. Id. at 7:21-7:32. At no time during this interaction did Ms. Salazar

 complain of any back or shoulder injury or any other injury other than her wrists hurting.

 See id. at 6:47-7:20; Ex. 3 at 8:36-20:40. While Plaintiffs assert in a summary fashion


                                             30
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 31 of 36




 that the video evidence documents both Aphysical@ injury and Aemotional@ injury

 (Response [#36] at 15), the Court disagrees.

        Ms. Salazar now claims bruising of her wrists as well as a dislocated shoulder and

 shoulder injury, but the only evidence supporting this is her Declaration submitted as

 Exhibit E to her Response [#36]. Ms. Salazar=s Declaration, however, contains self-

 serving, conclusory statements, unsupported by any documents, medical records, or

 other admissible evidence to create a material issue of disputed fact. To survive summary

 judgment, Athe nonmovant=s affidavit must be based upon personal knowledge and set

 forth facts that would be admissible in evidence[,]@ conclusory and self-serving affidavits

 are not sufficient. See Fed. R. Civ. P. 56(e); Hall v. Bellmon, 935 F.2d 1106, 1111 (10th

 Cir. 1991). This includes affidavits attesting to injuries, which standing alone without

 corroborating evidence are deemed to be mere conclusory allegations. See Biron v.

 Carvajal, No. 20-cv-2110 (WMW/ECW), 2021 WL 3047520, at *25 (D. Minn. July 20,

 2021); Robinson v. Purcell, No. 2:14-cv-0790 MCE AC P, 2019 WL 1330874, at *7 (E.D.

 Cal. March 25, 2019); Harden v. Roberts, No. 7:08-CV-63 (HL), 2009 WL 3158172, at *4

 (M.D. Ga. Sept. 28 2009) (citing cases). Moreover, the video evidence would appear to

 contradict Ms. Salazar=s claim of a dislocated shoulder, as Ms. Salazar can be seen using

 both arms and shoulders to lift herself up, off the hospital bed, to allow the x-ray board to

 be placed under her, without difficulty or complaint of a shoulder injury to medical staff.

 Response [#36], Ex. D at 4:20-4:30.

        Based on the foregoing, the Court finds that there are no genuine issues of material

 fact and that Defendants are entitled to judgment as a matter of law on Ms. Salazar=s


                                              31
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 32 of 36




 excessive force claim based on overly-tight handcuffing. Summary judgment is thus

 granted as to Ms. Salazar=s excessive force claim. Because there was no constitutional

 violation, the Defendant Officers are entitled to qualified immunity on this claim.

        2.     S.S.

        It is well-established that a child may be seized without a warrant when she is in

 imminent danger, see Halley v. Huckaby, 902 F.3d 1136, 1145-46 (10th Cir. 2018), and

 Plaintiffs do not assert that the brief seizure of S.S. violated the Fourth Amendment. Their

 only assertion is that Defendants used excessive force against S.S., specifically, that she

 was Aslammed against the vehicle@ in the course of being seized. See Compl. [#1] at &

 136.   The Court again finds that Plaintiffs were not Aslammed@ against the car, as

 discussed in the previous section, and the push of Plaintiffs towards the car was not

 violent or forceful.   As the Court already stated in connection with Ms. Salazar, a

 reasonable jury could not find that Defendants used excessive force in connection with

 this conduct. Additionally, while Plaintiffs assert that S.S. injured her ear when she was

 pushed into the car (Response [#36] at 13), there is no evidence to support that.

        Finally, to the extent that Plaintiffs assert that Officer Rodgers used force in taking

 S.S. from Ms. Salazar=s arms, the Court finds that any use of force was minimal. While

 Plaintiffs claim that S.S. was Aripped@ from her mother=s arms (Response [#36] at 1),

 implying some type of violence, the body-cam videos do not support this. Instead, the

 videos show Officer Rodgers took S.S. by the hand and grabbed her body with his other

 hand to remove her from the situation, as stated in Section I. Given that S.S. was pinned

 between her mother and a car, and her mother was about to be handcuffed, the Court


                                              32
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 33 of 36




 finds that this was reasonable when measured against the perspective of an objectively

 reasonable officer on the scene. Graham, 490 U.S. at 396. The removal of S.S. from

 Ms. Salazar is also supported by the fact that Defendants had been previously informed

 that Ms. Salazar was intoxicated and that she had jumped out of the car holding her

 daughter while both hands were full to pursue a bystander. An objectively reasonable

 officer could find that removing S.S. from that situation to prevent any harm to her was

 justified.

         Based on the foregoing, the Court finds that summary judgment should be granted

 as to the excessive force claim as to S.S. Because there was no constitutional violation.

 the Defendant Officers are entitled to qualified immunity as to this claim as well.

 C.      First Amendment Claim

         Ms. Salazar claims that her arrest was in retaliation for the exercise of her First

 Amendment right not to speak to Officer Quayle and to record her encounter with the

 Boulder police officers. See Compl. [#1] && 109-111. To establish a First Amendment

 retaliation claim, a plaintiff must show that: (1) she was engaged in constitutionally

 protected activity; (2) the government=s actions caused her injury that would chill a person

 of ordinary firmness from continuing to engage in that activity; and (3) the government=s

 actions were substantially motivated as a response to her constitutionally protected

 conduct. Nielander v. Bd. of Cty. Comm'rs, 582 F.3d 1155, 1165 (10th Cir. 2009).

         Ms. Salazar=s claim fails because the existence of probable cause for an arrest

 defeats her First Amendment retaliation claim. Mocek v. City of Albuquerque, 813 F.3d

 912, 931 (10th Cir. 2015); see also Zumwalt v. Evans, No. 20-cv-01276-KWR-LF, 2021


                                             33
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 34 of 36




 WL 3051846, at *2 (D.N.M. July 20, 2021). This goes to the third prong of the First

 Amendment retaliation claim. Mocek, 813 F.3d at 931. When there is probable cause

 for the arrest, as the Court found in Section III.A, supra, the third prong requiring that the

 government=s actions were substantially motivated as a response to constitutionally

 protected conduct cannot be met.         Id.   The plaintiff cannot show A>that but for the

 retaliatory motive, the incidents to which he refers . . . would not have taken place.=@

 O=Connor v. Lafayette City Council, No. 19-cv-01066-WJM-KLM, 2019 WL 8112776, at

 *7 (D. Colo. Nov. 21, 2019) (quoting Smith v. Maschner, 899 F.2d 940, 949-50 (10th Cir.

 1990) (internal quotation marks omitted).

        Based on the foregoing, the Court finds that summary judgment must also be

 granted as to this claim. Again, as Plaintiff has not shown a constitutional violation, and

 Defendants are entitled to qualified immunity as to this claim.

 D.     Municipal Liability Claim

        The Tenth Circuit has stated that it will not hold a municipality A>liable [for

 constitutional violations] when there was no underlying constitutional violation by any of

 its officers.=@ Olson v. Layton Hills Mall, 312 F.3d 1304, 1317-78 (10th Cir. 2002) (quoting

 Hinton v. City of Englewood, 997 F.2d 774, 782 (10th Cir. 1993)). This was discussed In

 Hinton in reference to a Supreme Court case, Los Angeles v. Heller, 475 U.S. 796, 799

 (1986). Hinton, 997 F.2d at 782. The Hinton court stated:

        In Heller, for example, the Supreme Court held that a jury verdict acquitting
        a Los Angeles police officer of a charge of excessive force precluded the
        imposition of liability on the City of Los Angeles for adopting a policy
        condoning the use of excessive force. The Court reasoned that where a
        municipality is Asued only because [it was] thought legally responsible@ for
        the actions of its officers, it is Ainconceivable@ to hold the municipality liable

                                                34
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 35 of 36




        if its officers inflict no constitutional harm, regardless of whether the
        municipality=s policies might have Aauthorized@ such harm.

 Id. (citing Heller, 475 U.S. at 799).

        Here, because Plaintiffs did not establish a constitutional violation by the

 Defendant Officers, their claim against the City of Boulder Anecessarily fails.@ Meadows

 v. City of Oklahoma City, 851 F. App=x 127, 130 (10th Cir. 2021); see also Fenn v. City of

 Truth or Consequences, 983 F.3d 1143, 1150 (10th Cir. 2020).            Accordingly, the

 municipal liability claim is dismissed.

                                         IV. Conclusion

        Based upon the foregoing,

        IT IS HEREBY ORDERED that Defendants= Motion for Summary Judgment [#12],

 seeking summary judgment on the claims against the individual Defendants, is

 GRANTED.

        IT IS FURTHER ORDERED that as the constitutional claims against the individual

 Defendants have been dismissed, the municipal liability claim must also be DISMISSED.

        IT IS FURTHER ORDERED that as all claims have been resolved in this Order,

 the Final Pretrial/Trial Preparation/Jury Instructions Conference set on September 8,

 2021 at 1:30 p.m. and the five-day jury trial set to commence on September 20, 2021, are

 VACATED.

        IT IS FURTHER ORDERED that the Clerk of Court shall terminate this case.




                                              35
Case 1:20-cv-01497-KLM Document 56 Filed 08/02/21 USDC Colorado Page 36 of 36




       Dated: August 2, 2021




                                     36
